UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                )
DENIS MITTAKARIN,               )
                                )
               Plaintiff,       )
                                ) Civil Action No. 11-0017(EGS)
          v.                    )
                                )
INFOTRAN SYSTEMS, INC., et al., )
                                )
               Defendants.      )
                                )

                                ORDER

     For the reasons stated in the accompanying Memorandum

Opinion issued this same day, it is hereby

     ORDERED that plaintiff’s motion to voluntarily dismiss all

claims against defendants InfoTran Systems, Inc. and Tien H.

Tran pursuant to Federal Rule of Civil Procedure 41(a)(2) is

GRANTED; and it is

     FURTHER ORDERED that plaintiff’s claims are DISMISSED

without prejudice.    This is a final, appealable Order.   See Fed.

R. App. P. 4(a).

     SO ORDERED.

SIGNED:   Emmet G. Sullivan
          United States District Court Judge
          January 17, 2012